DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
The claims are understood to be drawn to the embodiment of Figure 3. The claims recite a liquid distributor to receive liquid from a lower end of the rectifying section and to distribute liquid to the intermediate section of the first column and to the second column (claim 10), as well as a pressure drop element disposed in the intermediate section of the first column (claim 14), wherein the pressure drop element is a chimney tray (claim 15). Therefore, the liquid distributor of claim 10 and the chimney tray pressure drop element of claims 14 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “pressure drop element” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “pressure drop element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “pressure drop” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim 15 specifies that the pressure drop element comprises a chimney type tray. Thus, claim 15 recites sufficient structure corresponding to the claimed pressure drop element, and is not interpreted under 112(f). 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “As illustrated, the pressure drop element 226 can be a chimney-type tray providing for a restriction in vapor flow,” (paragraph [0020]). 
Accordingly, the claimed “pressure drop element” has been interpreted as a device comprising a chimney tray, as well as equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an active vapor control to control the relative vapor flow rate to the intermediate section of the first column and to the second sides,” in lines 18-19. 
There is insufficient antecedent basis for “the relative vapor flow rate to the intermediate section of the first column and to the second sides” in the claims.
There is insufficient antecedent basis for “the second sides” in the claims.
Furthermore, it is unclear what “the second sides” is meant to refer to in the context of the claimed embodiment, which is understood to be the embodiment of Applicant’s Figure 3.
Based on Applicant’s specification (Figure 3 and paragraph [0029]), it appears that Applicant intended for lines 18-19 of claim 1 to recite --an active vapor control to control a relative vapor flow rate from the stripping section of the first column to the intermediate section, and from the stripping section of the first column to the second column--. Claim 1 has been interpreted as reciting such for the purposes of examination.
Applicant should amend claim 1 to clarify the scope of lines 18-19 therein as appropriate.
Claims 2-15 are rejected due to their dependency on indefinite claim 1.
Claim 6 recites the limitation "the lower end of the second column" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the control valve to control vapor flow rate through the vapor bypass line based on input from the analyzer" in lines 2-3.  
There is insufficient antecedent basis for “the control valve to control vapor flow rate through the vapor bypass line based on input from the analyzer” in the claim.
There is insufficient antecedent basis for “the vapor bypass line” in the claim.
Furthermore, the limitation “the control valve to control vapor flow rate through the vapor bypass line based on input from the analyzer” is somewhat grammatically awkward in the context of its use in claim 7 and the perceived intentions of Applicant.
For the purposes of examination, claim 7 has been interpreted as reciting: (1) dependency on claim 6 instead of claim 1, i.e. to provide antecedent basis for “the control valve”, and (2) --wherein the control valve is configured to control vapor flow rate trough the vapor line based on input from the analyzer--, in place of “the control valve to control vapor flow rate through the vapor bypass line based on input from the analyzer”.
Applicant should amend claim 7 to clarify the scope thereof as appropriate. 
Claim 8 recites the limitation "the control valve to control vapor flow rate through the vapor bypass line based on input from the temperature analyzer,” in lines 1-3.  
There is insufficient antecedent basis for “the control valve to control vapor flow rate through the vapor bypass line based on input from the temperature analyzer” in the claim.
There is insufficient antecedent basis for “the vapor bypass line” in the claim.
Furthermore, the limitation “the control valve to control vapor flow rate through the vapor bypass line based on input from the temperature analyzer” is somewhat grammatically awkward in the context of its use in claim 8 and the perceived intentions of Applicant.
For the purposes of examination, claim 8 has been interpreted as reciting: (1) dependency on claim 6 instead of claim 1, i.e. to provide antecedent basis for “the control valve”, and (2) --wherein the control valve is configured to control vapor flow rate trough the vapor line based on input from the temperature analyzer--, in place of “the control valve to control vapor flow rate through the vapor bypass line based on input from the temperature analyzer”.
Claim 9 recites the limitation “the control valve to control vapor flow rate through the vapor line based on input from the flow meter,” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, this limitation is somewhat awkward in the context of claim 9 and the perceived intentions of Applicant.
For the purposes of examination, claim 9 has been interpreted as reciting: (1) dependency on claim 6 instead of claim 1, i.e. to provide antecedent basis for “the control valve”, and (2) --wherein the control valve is configured to control vapor flow rate trough the vapor line based on input from the flow meter--, in place of “the control valve to control vapor flow rate through the vapor line based on input from the flow meter”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (Comparison of stabilizing control structures for dividing wall columns), hereafter referred to as Qian.
With regard to claim 1: Qian teaches a separation system, i.e. a distillation column system (Figure 12, section 3.3), the system comprising:
A first column including a stripping section proximal to a lower end of the column, a rectifying section proximal to an upper end of the column, and an intermediate section disposed between the stripping section and the rectifying section (Figure 12, section 3.3; see annotated Figure 12 below).
A reboiler in fluid communication with the column, the reboiler to receive liquid from the stripping section and to provide vapor to the stripping section, the reboiler to provide a bottoms effluent stream (Figure 12, section 3.3; see annotated Figure 12 below).
A condenser in fluid communication with the column, the condenser to receive vapor from the rectifying section and to provide liquid to the rectifying section, the condenser to provide a distillate effluent stream (Figure 12, section 3.3; see annotated Figure 12 below).
A second column fluidically coupled to the first column to receive vapor from the first column from between the stripping section and the intermediate section, to receive liquid from the first column from between the intermediate section and the rectifying section, to provide vapor to the first column between the intermediate section and the rectifying section, and to provide liquid to the first column between the intermediate section and the stripping section (Figure 12, section 3.3; see annotated Figure 12 below).
And an active vapor control to control a relative vapor flow rate from the stripping section of the first column to the intermediate section, and from the stripping section of the first column to the second column (Figure 12, section 3.3; see annotated Figure 12 below).

    PNG
    media_image1.png
    408
    499
    media_image1.png
    Greyscale

With regard to claim 2: Qian further comprises a feed port on the second column to receive a feed stream (Figure 12, section 3.3; see annotated Figure 12 above).
With regard to claim 3: Qian further comprises an effluent port to access the intermediate section of the first column (Figure 12, section 3.3; see annotated Figure 12 above).
With regard to claim 4: The first column in Qian receives streams fed thereto from the second column. The ports through which these streams enter the first column constitute feed ports in the first column for receiving feed streams (Figure 12, section 3.3).
With regard to claim 5: The second column in Qian discharges streams to the first column. The ports through which these streams exit the second column constitute effluent ports in the second column for accessing the second column (Figure 12, section 3.3).
With regard to claim 6: The active vapor control comprises a control valve disposed in a vapor line extending from the first column between the stripping section and the intermediate section to the lower end of the second column (Figure 12, section 3.3; see annotated Figure 12 above).
With regard to claim 8: Qian further comprises a temperature analyzer, wherein the control valve is configured to control vapor flow rate trough the vapor line based on input from the temperature analyzer (Figure 12, section 3.3; see annotated Figure 12 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qian.
With regard to claim 10: Qian teaches all of the limitations of claim 1 as described in the 102 rejections above.
Qian does not explicitly teach the presence of a liquid distributor to receive liquid from a lower end of the rectifying section and to distribute liquid to the intermediate section of the first column and to the second column. However, in Qian, liquid from the rectifying section flows into both the intermediate section of the first column and the second column (Figure 12, section 3.3; see annotated Figure 12 above). Therefore, the system of Qian necessarily includes a liquid distributor to receive liquid from a lower end of the rectifying section and to distribute liquid to the intermediate section of the first column and to the second column, as some sort of liquid distributor, functioning in the aforementioned way, is necessary to supply liquid from the lower end of the rectifying section to both the intermediate section of the first column and the second column.
In the alternative, i.e. in the unlikely event that such a distributor is not necessarily present, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qian by adding a liquid distributor to receive liquid from a lower end of the rectifying section and to distribute liquid to the intermediate section of the first column and to the second column, in order to obtain a system which is capable of supplying liquid from the rectifying section of the first column to both the intermediate section of the first column and the second column.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian.
With regard to claims 11 and 12: Qian teaches all of the limitations of claim 1 as described in the 102 rejections above.
In Qian both the first column and the second column have vapor liquid contractors in the form of trays (Section 3). 
Qian is silent to the intermediate section of the first column comprising vapor-liquid contactors that are different from vapor-liquid contactors of the second column, wherein the intermediate section of the first column includes packing vapor-liquid contactors and the second column includes tray vapor- liquid contactors.
However, packing type vapor liquid contactors are notoriously well known in the art and are well understood to be obvious alternatives to tray type vapor liquid contactors. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qian by replacing the tray type vapor liquid contactors in the intermediate section of the first column with packing type vapor liquid contactors, i.e. such that the intermediate section of the first column includes packing type vapor liquid contactors, and the second column includes tray type vapor liquid contactors.
With regard to claims 11 and 13: Qian teaches all of the limitations of claim 1 as described in the 102 rejections above.
In Qian both the first column and the second column have vapor liquid contractors in the form of trays (Section 3). 
Qian is silent to the intermediate section of the first column comprising vapor-liquid contactors that are different from vapor-liquid contactors of the second column, wherein the intermediate section of the first column includes tray vapor-liquid contactors and the second column includes packing vapor- liquid contactors.
However, packing type vapor liquid contactors are notoriously well known in the art and are well understood to be obvious alternatives to tray type vapor liquid contactors. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qian by replacing the tray type vapor liquid contactors in the second column with packing type vapor liquid contactors, i.e. such that the second column includes packing type vapor liquid contactors, and the intermediate section of the first column includes tray type vapor liquid contactors.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Giroux (US 4,230,533).
With regard to claim 7: Qian teaches all of the limitations of claims 1 and 6 as described in the 102 rejections above.
As discussed in the rejection of claim 6 above, the active vapor control comprises a control valve disposed in a vapor line extending from the first column between the stripping section and the intermediate section to the lower end of the second column (Figure 12, section 3.3; see annotated Figure 12 above). Qian further comprises a temperature analyzer, wherein the control valve is configured to control vapor flow rate trough the vapor line based on input from the temperature analyzer (Figure 12, section 3.3; see annotated Figure 12 above).
Qian is silent to an analyzer to determine composition, wherein the control valve is configured to control vapor flow rate trough the vapor line based on input from the analyzer.
However, it is known in the art to operate control valves for controlling vapor split (i.e. the relative vapor flow rate of two streams) based on input from analyzers measuring composition. For example, Giroux teaches a separation system (fractionation apparatus) 1 (abstract, Figure 1, Column 2 Lines 14-34), the system comprising: A column 2 including a stripping section (stripping chamber/zone) 27 proximal to a lower end of the column 2, a rectifying section (the section above liquid reservoir forming member 16) proximal to an upper end of the column 2, and an intermediate section disposed between the stripping section 27 and the rectifying section, the intermediate section including a first vertical side (first chamber/zone) 6 and a second vertical side (second chamber/zone) 7 separated by a vertical wall (partition) 5, the column 2 including a feed port (inlet conduit) 9 to receive a material stream to be separated (Figure 1, Column 2 Line 14-Column 3 Line 36); An active vapor control configured to control the relative vapor flow rate to the first and second sides 6 and 7, (Figure 1, Column 2 Line 57-Column 4 Line 29), wherein the active vapor control includes: A vapor bypass line 29/31 configured to receive vapor from a top of the stripping section 27 and provide vapor to the lower end of the second vertical side 7 above the vapor restriction 22 (Column 2 Line 57-Column 4 Line 29), and a control valve 33 disposed in  line with the vapor bypass line 29/31 (Column 2 Line 57-Column 4 Line 29); and an analyzer (chromatographic analyzer controller) 35 configured to determine composition (concentration), wherein the control valve 33 is configured to control vapor flow rate through the vapor bypass line 29/31 based on input (a control signal) from the analyzer 35 (Giroux: Figure 1, Column 3 Lines 37-59).
A person having ordinary skill in the art would recognize that providing the system of Qian with an analyzer similar to that of Giroux and configuring the control valve to further control vapor flow rate trough the vapor line based on input from the analyzer, i.e. in addition to input from the temperature analyzer, would allow the system of Qian to exercise more thorough and robust control over the relative vapor flow rates.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qian in view of Giroux by adding an analyzer to determine composition, and by configuring the control valve to further control vapor flow rate trough the vapor line based on input from the analyzer, i.e. in addition to input from the temperature analyzer, in order to obtain a system which is capable of exercising more thorough and robust control over the relative vapor flow rates. 
With regard to claim 9: Qian teaches all of the limitations of claims 1 and 6 as described in the 102 rejections above.
As discussed in the rejection of claim 6 above, the active vapor control comprises a control valve disposed in a vapor line extending from the first column between the stripping section and the intermediate section to the lower end of the second column (Figure 12, section 3.3; see annotated Figure 12 above). Qian further comprises a temperature analyzer, wherein the control valve is configured to control vapor flow rate trough the vapor line based on input from the temperature analyzer (Figure 12, section 3.3; see annotated Figure 12 above).
Qian is silent to a flow meter in line with the vapor line, wherein the control valve is configured to control vapor flow rate trough the vapor line based on input from the flow meter.
However, it is known in the art to operate control valves for controlling vapor split (i.e. the relative vapor flow rate of two streams) based on input from flow meters. For example, Giroux teaches a separation system (fractionation apparatus) 1 (abstract, Figure 1, Column 2 Lines 14-34), the system comprising: A column 2 including a stripping section (stripping chamber/zone) 27 proximal to a lower end of the column 2, a rectifying section (the section above liquid reservoir forming member 16) proximal to an upper end of the column 2, and an intermediate section disposed between the stripping section 27 and the rectifying section, the intermediate section including a first vertical side (first chamber/zone) 6 and a second vertical side (second chamber/zone) 7 separated by a vertical wall (partition) 5, the column 2 including a feed port (inlet conduit) 9 to receive a material stream to be separated (Figure 1, Column 2 Line 14-Column 3 Line 36); An active vapor control configured to control the relative vapor flow rate to the first and second sides 6 and 7, (Figure 1, Column 2 Line 57-Column 4 Line 29), wherein the active vapor control includes: A vapor bypass line 29/31 configured to receive vapor from a top of the stripping section 27 and provide vapor to the lower end of the second vertical side 7 above the vapor restriction 22 (Column 2 Line 57-Column 4 Line 29), and a control valve 33 disposed in  line with the vapor bypass line 29/31 (Column 2 Line 57-Column 4 Line 29); and a flow meter (flow recorder/controller) in line with the vapor bypass line 29/31 (i.e. the flow controller may be connected in line 31) wherein the control valve 33 is configured to control vapor flow rate though the vapor bypass line based on input from the flow meter (Giroux: Figure 1, Column 3 Lines 37-59).
A person having ordinary skill in the art would recognize that providing the system of Qian with an flow meter similar to that of Giroux and configuring the control valve to further control vapor flow rate trough the vapor line based on input from the flow meter, i.e. in addition to input from the temperature analyzer, would allow the system of Qian to exercise more thorough and robust control over the relative vapor flow rates.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qian in view of Giroux by adding a flow meter in line with the vapor line, and by configuring the control valve to further control vapor flow rate trough the vapor line based on input from the flow meter, i.e. in addition to input from the temperature analyzer, in order to obtain a system which is capable of exercising more thorough and robust control over the relative vapor flow rates. 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Harris et al. (US 7,267,746), hereafter referred to as Harris.
With regard to claims 14 and 15: Qian teaches all of the limitations of claim 1 as described in the 102 rejections above.
Qian is silent to a pressure drop element, i.e. a device comprising a chimney tray, disposed in the intermediate section of the first column.
However, it is known in the art to provide a chimney tray in an intermediate section of distillation systems similar to that of Qian. For example, Harris teaches a distillation system similar to that of Qian and having a first column 420, a second column 410, and a chimney tray (accumulator plate) 454 disposed in an intermediate section of the first column 420 (Figure 2, Column 37 Line 60-Column 38 Line 35). Note: Although Harris does not explicitly describe said accumulator plate 454 as a chimney tray, said accumulator plate 454 is understood to be a chimney tray by virtue of the chimney illustrated thereon in Figure 2. Harris teaches that the chimney tray 454 collects downflowing liquid so as to rout it from the first column into the intermediate effluent discharge line (conduit) 100 thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qian in view of Harris by adding a chimney tray to the intermediate section of the first column, wherein the chimney tray acts as an accumulator plate to collect downflowing liquid and rout it from the first column into the intermediate effluent discharge, in order to obtain a system which is capable of collecting and routing liquid from the first column to the intermediate effluent discharge port/conduit.
Qian modified in view of Harris as described above includes a pressure drop element in the intermediate section of the first column in the form of the added chimney tray. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merenov et al. (US 2011/0172458) teach a system similar to that of the claims (see Figures 3 and 8).
Merenov et al. (US 2011/0178328) teach a system similar to that of the claims (see Figures 3 and 8).
Merenov et al. (US 8,901,346) teach a system similar to that of the claims (see Figures 3 and 8).
Ignat et al. (US 2018/0273446) teach a system similar to that of the claims.
Midori et al. (US 2004/0026224) teach a system similar to that of the claims (see Figure 3).
Agrawal (US 6,550,274) teach a system that anticipates some of the claims (see Figure 7).
Stewart et al. (US 6,417,420) teach a system that is similar to that of the claims (see Figure 2). 
Stewart et al. (US 6,762,334) teach a system that is similar to that of the claims (see Figure 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772